Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 2016/0102030), hereinafter (“Coffey”) and provided by the applicant, in view of Evana et al. (EP 0122012 A2), hereinafter (“Evana”).  Coffey (Fig 3) discloses a primer, comprising: a substrate (12) having a deposition surface and a rear surface; alternating layers of metal oxide and reducing metal deposited upon the substrate, the alternating layers of metal oxide and reducing metal being structured to react with each other in response to an impact applied to the rear surface of the substrate.
Coffey does not show a carbide-containing ceramic layer within the alternating layers of metal oxide and reducing metal.  Evana (Figs 1-3) teaches a primer/percussion detonator having a carbide-containing ceramic layer (52) within the alternating layers primer composition(s) to aid in the ignition of the primer composition(s).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the primer in Coffey to have the carbide-containing ceramic layer as shown in Evana.  The motivation (as taught by Evana) would be to aid in the ignition of the primer composition(s).  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.  Silicon carbide (see pg. 14, l. 20).

Allowable Subject Matter
Claims 3-5 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (GB 944442 A) shows a percussion igniter having a carbide layer between 2 layers of primer composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641